

	

		III

		109th CONGRESS

		2d Session

		S. RES. 360

		IN THE SENATE OF THE UNITED STATES

		

			January 31, 2006

			Mrs. Murray submitted

			 the following resolution; which was considered and agreed to

		

		RESOLUTION

		Designating the week of February 6 through

		  February 10, 2006, as National School Counseling Week.

		  

	

	

		Whereas the American School Counselor Association has

			 declared the week of February 6 through February 10, 2006, as National

			 School Counseling Week;

		Whereas the Senate has recognized the importance of school

			 counseling through the inclusion of elementary and secondary school counseling

			 programs in the reauthorization of the Elementary and Secondary Education Act

			 of 1965;

		Whereas school counselors have long advocated that the

			 education system of the United States must leave no child behind and must

			 provide opportunities for every student;

		Whereas personal and social growth results in increased

			 academic achievement;

		Whereas school counselors help develop well-rounded

			 students by guiding them through their academic, personal, social, and career

			 development;

		Whereas school counselors have been instrumental in

			 helping students, teachers, and parents deal with the trauma that was inflicted

			 upon them by hurricanes Katrina, Rita, and Wilma;

		Whereas students face myriad challenges every day,

			 including peer pressure, depression, and school violence;

		Whereas school counselors are usually the only

			 professionals in a school building who are trained in both education and mental

			 health matters;

		Whereas the roles and responsibilities of school

			 counselors are often misunderstood, and the school counselor position is often

			 among the first to be eliminated in order to meet budgetary constraints;

		Whereas the national average ratio of students to school

			 counselors of 478-to-1 is more than double the 250-to-1 ratio recommended by

			 the American School Counselor Association, the American Counseling Association,

			 the American Medical Association, the American Psychological Association, and

			 other organizations; and

		Whereas the celebration of National School Counseling Week

			 would increase awareness of the important and necessary role school counselors

			 play in the lives of students in the United States: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)designates the

			 week of February 6 through February 10, 2006, as National School

			 Counseling Week; and

			(2)encourages the

			 people of the United States to observe the week with appropriate ceremonies and

			 activities that promote awareness of the role school counselors perform in the

			 school and the community at large in preparing students for fulfilling lives as

			 contributing members of society.

			

